DETAILED ACTION
Examiner acknowledges receipt of the reply filed 7/18//2022, in response to the non-final office action mailed 2/17/2022.
Claims 1, 3, 4, 8-15, and 21-28 are pending.  Claims 2, 5-7, and 16 have been cancelled.  Claims 24-28 are newly added. 
Claims 9-12, 14, and 15 have been withdrawn from further prosecution for the reasons made of record.
Claims 1, 3, 4, 8, 13, and 21-28 are being examined on the merits in this office action.  

Examiner notes that two sets of claims were filed 7/18/2022.  One set was labelled - “Substitute Specification- Clean” and contained claims as originally filed.  See PAIR.  
Examiner requests that Applicant only file a single amended claim set for clarity of the file wrapper.  Additionally, if two different claim sets are filed on the same day, it can disrupt the computer filing system as to which claim set is the set of instant record.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Denial of Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/798828, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. 
Upon review of the instant specification, claims, and Application No. 62/798828, it is noted that the instant application claim set includes terms that were not found in the parent provisional application, Application No. 62/798828.  The parent provisional application was 19 pages in length whereas the instant application is 62 pages in length.  
Claim terms including, but not limited to, selective serotonin reuptake inhibitor, norepinephrine reuptake inhibitor, a drug with membrane-stabilizing properties, were not taught in Application No. 62/798828.  Specific compounds, including but not limited to, doxepin, imipramine, amoxapine, clomipramine, maprotiline, trimipramine, and protriptyline, bupropion, mirtazapine, desvenlafaxine, levomilnacipran, fluoxetine, sertraline, paroxetine, escitalopram, fluvoxamine, citalopram, vilazodone, vortioxetine, etc., were not taught in Application No. 62/798828.  
Compounds that can be used as a pharmaceutical excipient, including but not limited to stabilizers, binders, coating agents, were not taught in Application No. 62/798828.  
The instant application is not entitled to the benefit of the earliest filing date.  Thus, priority to Application No. 62/798828, filed 1/30/2019, is denied.
The filing earliest filing date for the instant application is deemed to be 1/30/2020, the filing date of the instant application.
Examiner notes that this specifically pertains to claims 3, 8-11, 25, and 26.
Response to Arguments
Applicant traverses at pp. 1-2 of the remarks and states that “absent an intervening reference, there is no issued caused by the addition of subject matter in the present application as compared to the provisional application”.  Examiner agrees with this statement and is aware of the MPEP guidelines.  
The statement of denial of priority is for clarity of the record of the instant application.  Instant claims 3, 8-11, 25, and 26 have benefit of priority to the filing of the instant application, 1/30/2020.

Specification- withdrawn
The  objection to the specification is withdrawn in view of the amendment filed 7/18/2022.
 
Claim Objections- withdrawn
The  objection to claims 1-3, 13, and 21-23 is withdrawn in view of the amendment filed 7/18/2022.

Improper Markush Group- withdrawn
The rejections of claims 2 and 4 under the judicially-created basis that it contains an improper Markush grouping of alternatives, is withdrawn in view of the amendment filed 7/18/2022.
  
Claim Rejections - 35 USC § 112- withdrawn
The rejections of claims 1-4, 8, 13, and 21-23 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, is withdrawn in view of the amendment and arguments filed 7/18/2022.
The rejections of claims 3 and 4 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in view of the amendment filed 7/18/2022.
Claim Rejections - 35 USC § 102- withdrawn
The rejection of claims 1-4 and 8 under 35 U.S.C. 102(a)(1) as being anticipated by Sharma et al. (Journal of biomedical research 26:200-210 (2012)), is withdrawn in view of the amendment filed 7/18/2022.

Claim Rejections - 35 USC § 103- withdrawn
The rejection of claims 1-4, 8, 13, and 21-23  under 35 U.S.C. 103 as being unpatentable over Max (Anesth Prog 34:113-127 (1987)) and Rojas et al. (Diabetology & Metabolic Syndrome 5:6 (2013) pp. 1-15), and further in view of Desai et al. (Pharmaceutical development of technology 18:1265-1276 (2013)), is withdrawn in view of the amendment filed 7/18/2022.

Response to Arguments
Applicant’s amendment and arguments filed 7/18/2022, with respect to the above objections and rejections have been fully considered and are persuasive.  The objections and rejections have been withdrawn. 
Applicant's arguments filed 7/18/2022 have been fully considered with respect to the rejections below but they are not persuasive.   Upon further consideration of the claims filed 7/18/2022, a new rejection is deemed necessary.
An action is set forth on the merits herein.



Specification
Please note, the specification has not been checked to the extent necessary to determine the presence of all possible error.  Applicant's cooperation is required in correcting any errors of which applicant may become aware in the specification.  MPEP § 608.01. 

Claim Objections
Claims 3 and 25 are objected to because of the following informalities:  
Claim 3 should be amended to more clearly separate the recited classes of drugs: 
“wherein the drug treating the pain associated with fibromyalgia is i) a tricyclic antidepressant, ii) a selective serotonin reuptake inhibitor, iii) a selective norepinephrine reuptake inhibitor, iv) an atypical antidepressant, v) a drug with membrane-stabilizing properties selected from the group consisting of gabapentin and pregabalin, and vi) combinations of any of the foregoing. This amendment would more clearly set forth the metes and bounds of each of the recited drug classes.
Regarding claim 25, the term “diluent” is recited twice in the claim- lines 2-3.
Appropriate correction is required.

Examiner Comment
Please correct spacing throughout the claim set.  For instance, but not limited to, claim 1 has extra spacing at line 3, “treating the [[ ]]pain”.  Claim 8 at line 3, “group consisting  [[ ]] of”.  Claims 10-12, 21-23, and 25-28 also appear to have spacing issues. 
Please also correct line spacing between the claims.  For example, but not limited to, compare claims 15-16 vs. claims 20-20.
Please thoroughly review all claims to ensure the proper spacing within the claims and between the induvial claims.

Improper Markush Group
Claim 3 remain/is rejected on the judicially-created basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984).  This rejection is maintained from the office action mailed 2/17/2022, but has been amended to reflect claims filed 7/18/2022.
	The improper Markush grouping includes species of the claimed invention that do not share both a substantial structural feature and a common use that flows from the substantial structural feature. The members of the improper Markush grouping do not share a substantial feature and a common use that flows from the substantial structural feature for the following reasons.  
	Claim 3 recites wherein the drug treating the pain associated with fibromyalgia is a tricyclic antidepressant, a selective serotonin reuptake inhibitor, a selective norepinephrine reuptake inhibitor, an atypical antidepressant, a drug with membrane-stabilizing properties selected from gabapentin and pregabalin, and combinations of any of the foregoing. The recited drug classes are deemed to be encompass distinct structures.
Secondly, claim 3 recites drug classes that do not comprise a common core structure.  The definition of structures of these drug classes are so broad as to encompass numerous distinct structures. 
Fig. 3 of Nyola et al. (Curr Opin Struct Biol. 20: 415–422 (2010)- previously cited) shows some of the variable structures for selective serotonin reuptake inhibitors (SSRIs), selective norepinephrine reuptake inhibitors (NRIs), tricyclic antidepressants (TCAs).
 In response to this rejection, Applicant should either amend the claim(s) to recite only individual species or grouping of species that share a substantial structural feature as well as a common use that flows from the substantial structural feature, or present a sufficient showing that the species recited in the alternative of the claims(s) share a substantial structural feature as well as a common use that flows from the substantial structural feature. This is a rejection on the merits and may be appealed to the Board of Patent Appeals and Interferences in accordance with 35 U.S.C. § 134 and 37 CFR 41.31 (a)(1) (emphasis provided).
Response to Arguments
Applicant traverses the rejection at p. 3 of the remarks in the reply filed 7/18/2022.  Applicant asserts that the claim 1 has been amended to incorporate limitations of claims 2 and 3 and believes that this overcomes the instant rejection.
Examiner has reviewed and considered Applicant’s arguments but is not persuaded.
Examiner notes that Applicant amended claim 3 to delete the phrase “selected from the group consisting of”.  However, a Markush group is a closed group of alternatively useable members.  Claim 3 recites “the drug treating the pain associated with fibromyalgia is .., ..., and ...”.  This is deemed as being a closed group of alternative members, e.g., a Markush grouping.  The improper Markush grouping includes species of the claimed invention that do not share both a substantial structural feature and a common use that flows from the substantial structural feature.  As noted above, recited classes of drugs in claim 3 do not share a common core structure.
The rejection is maintained or at least these reasons and those made of record.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 26 remains/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  This rejection is maintained from the office action mailed 2/17/2022, but has been amended to reflect claims filed 7/18/2022.
Claim 8 recites wherein the drug for treating pain associated with fibromyalgia is a tricyclic antidepressant selected from the group consisting of amitriptyline, desipramine, doxepin, imipramine, nortriptyline, amoxapine, clomipramine, maprotiline, trimipramine, and protriptyline. 
Claim 26 also recites “the tricyclic antidepressant ... maprotiline.”
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The terms “maprotiline” in claim 8 is used by the claim to mean “tricyclic antidepressant,” while the accepted classification is a tetracyclic antidepressant. The claim is indefinite because the specification does not clearly redefine the terms.
Maprotiline is known in the art as being a tetracyclic antidepressant, NOT a tricyclic antidepressant. See Maprotiline, DrugBank accessed 2/12/2022 at URL  drugbank.com/drugs/DB00934 - previously cited.
Response to Arguments
Applicant traverses the rejection at p. 11 of the reply filed 7/18/2022.  Applicant states that claim 8 has been amended to remove drugs that are not tricyclic anti-depressants.
Examiner has reviewed and considered Applicant’s argument but is not persuaded.  The status identifier of claim 8 states “currently amended” but the claim was not actually amended.  Claim 8 still recites maprotiline, a tetracyclic antidepressant.  New claim 26 also recites maprotiline. 


Claims 1, 3-4, 8, 13, and 21-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  This is a new rejection necessitated by the amendment filed 7/18/2022.
Claim 1 is drawn to a pharmaceutical composition comprising a drug combination consisting of a therapeutically effective amount of a drug that treats insulin resistance which is a biguanide, and a therapeutically effective amount of a drug for treating the pain associated with fibromyalgia.
Claim 24 is drawn to a pharmaceutical composition consisting of a therapeutically effective amount of a biguanide, a therapeutically effective amount of a tricyclic antidepressant, and at least one pharmaceutically acceptable excipient.
The claims recite “therapeutically effective amount” of a biguanide and a drug pain associated with fibromyalgia (claim 1) or biguanide and a tricyclic antidepressant (claim 24) but do not recite a function/use for the compositions.  Specifically, biguanides and drugs for pain associated with fibromyalgia/ tricyclic antidepressant are used for disparate diseases/disorders.  There is nothing within the claims as to the purpose/function of a pharmaceutical composition comprising the recited drugs.  The metes and bounds of the claim are therefore deemed to be indefinite.
Examiner recommends that Applicant amend the claims to recite a patient population that would benefit from the recited pharmaceutical compositions.  This would help clarity the claim and specifically tie the two different drug class to a mutual function/purpose.

	

Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  This is a new rejection necessitated by the amendment filed 7/18/2022.
Claim 4 depends from cancelled claim 2.  The metes and bounds of claim 4 are deemed to be indefinite.  
Examiner recommends that claim 4 be amended to depend from claim 1 in order to overcome this rejection.

Claims 4, 13, 21-23 lack proper antecedent basis for the limitation “drug that treats insulin resistance”.  Independent claim 1 was amended to recites “a drug that treats insulin resistance which is a biguanide”.  This is a new rejection necessitated by the amendment filed 7/18/2022.
For proper antecedent basis, claim 4 should be amended to recite “wherein the biguanide 
For proper antecedent basis 13, 21, and 23 should be amended to recite “wherein the therapeutic therapeutically effective amount of the biguanide



Claim Rejections - 35 USC § 103- new rejection
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 8, 13, and 21-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rojas et al. (Diabetology & Metabolic Syndrome 5:6 (2013) pp. 1-15- previously cited), GLUCOPHAGE package insert FDA, accessed 9/6/2022 at URL accessdata.fda.gov/drugsatfda_docs/label/2017/020357s037s039,021202s021s023lbl.pdf, pp. 1-35 (2017)), Max (Anesth Prog 34:113-127 (1987)- previously cited), Amitriptyline, accessed 9/6/2022 at URL accessdata.fda.gov/drugsatfda_docs/label/2014/085966s095,085969s084,085968s096,085971s075,085967s076,085970s072lbl.pdf, pp. 1-4 (May 2014), and further in view of Desai et al. (Pharmaceutical development of technology 18:1265-1276 (2013)- previously cited).  This is a new rejection necessitated by the amendment filed 7/18/2022.
Rojas et al. teach that the management of T2DM requires aggressive treatment to achieve glycemic and cardiovascular risk factor goals. In this setting, metformin, an old and widely accepted first line agent, stands out not only for its antihyperglycemic properties but also for its effects beyond glycemic control such as improvements in endothelial dysfunction, hemostasis and oxidative stress, insulin resistance, lipid profiles, and fat redistribution (abstract).  Metformin’s negligible risk of hypoglycemia in monotherapy and few drug interactions of clinical relevance give this drug a high safety profile.  Id.  Rojas et al. teach that a decreased rate of conversion from pre-diabetes to diabetes in individuals with impaired glucose tolerance (IGT) or impaired fasting glucose (IFG) in their systematic review and meta-analysis of randomized controlled trials. This effect was seen at both a higher metformin dosage (850 mg twice daily) and lower metformin dosage (250 mg twice or 3 times daily) (pp. 2-3).  Rojas et al further discuss metformin XR, an extended release formulation of metformin which releases the active drug through hydrated polymers (p. 11).
Although Rojas et al. teaches that metformin can be used to treat type II diabetes and insulin resistance, the reference does not expressly teach a combination of metformin and a drug for treating pain associated with fibromyalgia.
Max teaches that diabetes can be associated with diabetic neuropathy (nerve pain).  Max teaches that clinicians often prescribe amitriptyline and other tricyclic antidepressants to treat neuropathic pain (p. 123).  Diabetic patients were administered 25 mg of amitriptyline (p. 124).  Amitriptyline was adjusted to an average dose of 90 mg in the patients.  Higher doses of amitriptyline were associated with a more complete degree of pain relief, as shown in Fig. 9.  Amitriptyline relieved diabetic neuropathy pain. This effect was independent of mood change and was positively correlated with drug dose up to 150 mg. It is of note that patients reported no decrease in the intensity of painful heat stimuli applied to normal areas of skin. In this sense, amitriptyline analgesia was selective for the neuropathic pain (p. 125). 
Each amitriptyline tablets for oral administration contains 10, 25, 50, 75, 100, or 150 mg amitriptyline hydrochloride. Inactive ingredients include colloidal silicon dioxide, hydroxypropyl cellulose, hydroxypropyl methylcellulose [also known as hypromellose], lactose (monohydrate), magnesium stearate, microcrystalline cellulose, polyethylene glycol, pregelatinized starch (corn) and titanium dioxide (amitriptyline package insert FDA, p. 1).
Metformin (also known as GLUCOPHAGE) is administered in tablets containing 500 mg, 850 mg, or 1000 mg of metformin hydrochloride. Each tablet contains the inactive ingredients povidone and magnesium stearate. In addition, the coating for the 500 mg and 850 mg tablets contains hypromellose [also known as hydroxypropyl methylcellulose] and the coating for the 1000 mg tablet contains hypromellose and polyethylene glycol (GLUCOPHAGE at p. 1).  Metformin XR is also known as Glucophage XR ® (GLUCOPHAGE at p. 1).  GLUCOPHAGE XR contains 500 mg or 750 mg of metformin hydrochloride as the active ingredient. GLUCOPHAGE XR 500 mg tablets contain the inactive ingredients sodium carboxymethyl cellulose, hypromellose also known as hydroxypropyl methylcellulose], microcrystalline cellulose, and magnesium stearate.  Id.  GLUCOPHAGE XR 750 mg tablets contain the inactive ingredients sodium carboxymethyl cellulose, hypromellose also known as hydroxypropyl methylcellulose], and magnesium stearate (p. 2).
Rojas and Max do not expressly teach a combination of metformin and amitriptyline.  However, commercially available oral tablets comprising amitriptyline and metformin, respectively, comprised the same pharmaceutically acceptable excipients: hydroxypropyl methylcellulose [also known as hypromellose], magnesium stearate, microcrystalline cellulose, and polyethylene glycol. 
Desai et al. is a review article that teaches fixed dose combination (FDC) products are common for the treatment of diseases such as diabetes. FDCs make it possible to combine two or more drug molecules with different modes of pharmacological actions in a single dosing unit and optimize the treatment. From a patient perspective, they offer convenience, reduced dosing unit burden, and cost savings. From a clinical perspective, aging population in developed countries will need multiple medications to treat age related diseases and co-morbidities.  FDC products simplify dosing regimen and enhance patient compliance (abstract).  Desai et al. teach various tableting strategies for FDC preparation. When two or more drugs are chemically compatible with each other, monolithic system in tablet solid dosage form may be considered first during formulation development (p. 1269, figure 1).  A monolithic FDC product is similar to single entity formulation except it contains at least two active ingredients (p. 1269).  From drug product development perspective, bi-layer tablets, sometimes tri-layer tablets, are a convenient way to formulate incompatible drugs in a single tablet. It is the approach that often results in significantly improved overall chemical stability of the drug product (p. 1270). In addition, it is a convenient approach to enable the inclusion of an immediate release loading dose and another controlled release dose for sustained action in a multi-layer tablet in which the API included in all layers could be the same or different from each other.  Id. 
It would have been obvious to one of ordinary skill in the art to prepare pharmaceutical composition comprising a drug combination of a therapeutically effective amount of a drug that treats insulin resistance [biguanide, e.g., metformin] and a therapeutically effective amount of a drug for treating pain associated with fibromyalgia [amitriptyline, diabetic neuropathy].  The skilled artisan would have recognized from Rojas et al. that metformin was commonly used to treat type II diabetes and insulin resistance. The skilled artisan would further have known from Max that diabetes was often associated with diabetic neuropathy that was successfully treated with amitriptyline.  Rojas et al and Max, respectively, taught that both metformin and amitriptyline were orally administered, and that the respective references taught suitable dosages for each drug.  Commercially available oral tablets comprising amitriptyline and metformin, respectively, comprised the same pharmaceutically acceptable excipients: hydroxypropyl methylcellulose [also known as hypromellose], magnesium stearate, microcrystalline cellulose, and polyethylene glycol. 
The U.S. Federal Circuit has explicitly stated that in order to make a prima facie case of obviousness, the suggestion and motivation to combine the references need not be explicitly stated in the text of the references. In DyStar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co., 80 USPQ2d 1641 (Fed. Cir. 2006), the Court writes, “the suggestion test is not a rigid categorical rule. The motivation need not be found in the references sought to be combined, but may be found in any number of sources, including common knowledge, the prior art as a whole, or the nature of the problem itself. In re Dembiczak, 175 F.3d 994, 999 [50 USPQ2d 1614] (Fed. Cir. 1999). As we explained in Motorola, Inc. v. Interdigital Tech. Corp., 121 F.3d 1461, 1472 [43 USPQ2d 1481] (Fed. Cir. 1997), ‘there is no requirement that the prior art contain an express suggestion to combine known elements to achieve the claimed invention. Rather, the suggestion to combine may come from the prior art, as filtered through the knowledge of one skilled in the art.’” See Dystar at 1645. “Our suggestion test is in actuality quite flexible and not only permits, but requires, consideration of common knowledge and common sense.” See Dystar at 1650.
 The skilled artisan would have had a reasonable expectation of success in preparing a pharmaceutical composition comprising therapeutically effective amounts of metformin [biguanide] and amitriptyline [tricyclic antidepressant] along with a pharmaceutically acceptable excipient because commercially available tablets comprising amitriptyline and metformin, respectively, already comprised the same pharmaceutically acceptable excipients: hydroxypropyl methylcellulose [also known as hypromellose], magnesium stearate, microcrystalline cellulose, and polyethylene glycol.  Moreover, Desai et al. specifically taught methods for preparing tablets of two or more drugs for oral administration.  Desai et al. further taught that a fixed dose combination [e.g., metformin- biguanide and amitriptyline- tricyclic antidepressant] would offer convenience, reduced dosing unit burden, and cost savings. From a clinical perspective, aging population in developed countries will need multiple medications to treat age related diseases and co-morbidities.  
Accordingly, claims 1, 3, 4, 8, and 24-26 are rendered obvious.
Regarding claims 13, 21, 23, and 27, Rojas et al. teach metformin concentrations of higher metformin dosage (850 mg twice daily) and lower metformin dosage (250 mg twice or 3 times daily) (pp. 2-3).  Commercially available tablets comprising metformin comprised 500 mg, 750 mg, 850 mg, or 1000 mg (GLUCOPHAGE package insert FDA at pp. 1-2).  Regarding claims 22, 23, and 28, Max teaches that diabetic patients were administered 25 mg of amitriptyline (p. 124).  Amitriptyline relieved diabetic neuropathy pain. This effect was independent of mood change and was positively correlated with drug dose up to 150 mg. (p. 125).  Commercially available tablets comprising amitriptyline comprised 10, 25, 50, 75, 100, or 150 mg amitriptyline hydrochloride (amitriptyline package insert FDA, p. 1).  It is deemed to be routine optimization on the part of the skilled artisan to arrive at drug dosages of metformin and amitriptyline recited in claims 22 and 23.
Accordingly, claims 1, 3, 4, 8, 13, and 21-28 are rendered obvious.

Response to Arguments
Applicant traverses the prior 103 rejection at pp. 6-7 of the remarks section of the reply filed 7/18/2022.  Examiner notes that rejection included the references Rojas, Max and Desai.  The prior 103 rejection has been withdrawn in this office action.
A new 103 rejection is set forth above and includes information on commercially available oral tablets for metformin and amitriptyline.

Applicant states:
Examiner failed to provide any clear motivation or reference that would cause one skilled in the art to do so, absent the improper use of hindsight. The very fact that the Examiner is forced to rely on a “generic” reference for motivation to provide a combination of a therapeutically effective amount of a drug that treats insulin resistance and a therapeutically effective amount of a drug for treating pain associated with fibromyalgia speaks volumes to the fact that no reference actually describes or suggests the use of such a combination as claimed, let alone a pharmaceutical composition that includes both drugs.

Remarks at p. 7.  Applicant states that the Desai reference is “merely a review article” which suggests the utility of  fixed dose combinations.
	Examiner has reviewed and considered Applicant’s arguments but is not persuaded.
	Rojas teaches that metformin, an old and widely accepted first line agent, stands out not only for its antihyperglycemic properties but also for its effects beyond glycemic control such as improvements in endothelial dysfunction, hemostasis and oxidative stress, insulin resistance, lipid profiles, and fat redistribution in type 2 diabetic patients (abstract).  The reference further teaches dosages of metformin that useful in glycemic control.  
	Max teaches that diabetes can be associated with diabetic neuropathy (nerve pain) (pp. 123-124).  Amitriptyline (dosages of 25-90 mg) relieved diabetic neuropathy pain (pp. 124-125).
Desai et al. specifically taught guidelines for preparing tablets of two or more drugs for oral administration.  Desai et al. further taught that a fixed dose combination would offer convenience, reduced dosing unit burden, and cost savings. From a clinical perspective, aging population in developed countries will need multiple medications to treat age related diseases and co-morbidities.  
	The commercially available oral tablets of metformin and amitriptyline, respectively, comprised the pharmaceutically acceptable excipients: hydroxypropyl methylcellulose [also known as hypromellose], magnesium stearate, microcrystalline cellulose, and polyethylene glycol.  
The suggestion and motivation to combine the references need not be explicitly stated in the text of the references. In DyStar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co., 80 USPQ2d 1641 (Fed. Cir. 2006), the Court writes, “the suggestion test is not a rigid categorical rule. The motivation need not be found in the references sought to be combined, but may be found in any number of sources, including common knowledge, the prior art as a whole, or the nature of the problem itself. In re Dembiczak, 175 F.3d 994, 999 [50 USPQ2d 1614] (Fed. Cir. 1999). As we explained in Motorola, Inc. v. Interdigital Tech. Corp., 121 F.3d 1461, 1472 [43 USPQ2d 1481] (Fed. Cir. 1997), ‘there is no requirement that the prior art contain an express suggestion to combine known elements to achieve the claimed invention. Rather, the suggestion to combine may come from the prior art, as filtered through the knowledge of one skilled in the art.’” See Dystar at 1645. “Our suggestion test is in actuality quite flexible and not only permits, but requires, consideration of common knowledge and common sense.” See Dystar at 1650.
The combination of references teaches that metformin was the primary drug used to treat type 2 diabetes and improve insulin resistance [glycemic control].  Amitriptyline could be used to treat diabetic neuropathy.  The references further taught specific dosages of the drugs as well as excipients used in commercially available oral tablets. As taught by Desai, a fixed drug combination comprising two drugs improves patient compliance, is convenient and cost effective.  It would have been obvious and common sense to the skilled artisan to develop a pharmaceutical composition comprising metformin and amitriptyline to treat diabetes/insulin resistance/improve glycemic control as well as treat the pain associated with diabetes [diabetic neuropathy/fibromyalgia].


Relevant art

	Hofman (Neuropsychiatric Disease and Treatment 6:9–15 (2010)- previously cited) is a journal article that teaches depression is twice as frequent in patients with diabetes as in the general population, and has a negative impact on self-care, adherence to treatment, and the general progression of diabetes (abstract).  The effects of the serotonin and norepinephrine reuptake inhibitor antidepressant, milnacipran, on metabolic parameters and depressive symptoms in 64 diabetic patients with comorbid depression detected by this screen were studied. Patients received milnacipran [drug for treating the pain associated with fibromyalgia] for 6 months, in addition to standard diabetes treatment with metformin [drug for treating insulin resistance]. At the end of the study, 72% of patients had responded to antidepressant treatment (≥50% reduction of baseline Beck Depression Score). The proportion of patients with <8% glycosylated hemoglobin HbA1c (a common indication in diabetes of the need for intensive therapeutic intervention) had decreased significantly from 46.6% at baseline to 6.9%. HbA1c, fasting blood glucose, body mass index, total and low-density lipoprotein cholesterol, and serum triglyceride levels were all significantly decreased in patients with an antidepressant response, but not in patients whose depressive symptoms had not responded to milnacipran.  Id.  
Examiner expressly notes that although patients in the study took both milnacipran and metformin, the two drugs were not in the same dosage/pharmaceutical composition.

Conclusion
No claims are allowed.
Claims 1, 3, 4, 8-15, and 21-28 are pending.  Claims 9-12 and 14-15 are withdrawn.
Claims 1, 3, 4, 8, 13, and 21-28 are rejected.  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTINA M HELLMAN whose telephone number is (571)272-2836. The examiner can normally be reached M-F 9:00 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMES ALSTRUM-ACEVEDO can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRISTINA M HELLMAN/           Examiner, Art Unit 1654                                                                                                                                                                                             

/JULIE HA/           Primary Examiner, Art Unit 1654